    Case 7:20-cv-00011 Document 46-2 Filed on 05/29/20 in TXSD Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 UNITED STATES OF AMERICA,          §
                                    §
                                    §
 Plaintiff,                         §
                                    §
 v.                                 §                      CASE NO.        7:20-CV-0011
                                    §
 6.281 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN STARR COUNTY,           §
 STATE OF TEXAS; AND RUMALDA V.     §
 GOMEZ, ET AL.,                     §
                                    §
                                    §
 Defendants.

     AFFIDAVIT OF FACTS CONCERNING THE IDENTITY OF THE HEIRS OF
                   DAVID DEWAYNE LOPEZ, DECEASED

       In accordance with the provisions of 28 U.S.C. § 1746, I, ELISABEL LOPEZ, the

undersigned, do hereby make the following unsworn declaration, under penalty of perjury:

       1.     My name is ELISABEL LOPEZ, and I live at:                             , Mission,

              Texas 78574.

              I am personally familiar with the family and marital history of: David Dewayne

              Lopez ("Decedent”) and I have personal knowledge of the facts stated in this

              affidavit.

       2.     I knew Decedent from                  1989 until March 25, 2018. Decedent Died

              on March 25, 2018, in Starr County, Texas.

              At the time of Decedent's death, Decedent's residence was located in Rio Grande

              City, Texas 78582.


                                              1
                                                                                      2
Case 7:20-cv-00011 Document 46-2 Filed on 05/29/20 in TXSD Page 2 of 3



  3.     Decedent's marital history was as follows, Decedent was married one (1) time.

 Name of         Date of             Date of Divorce           Date of             Number of
 Spouse          Marriage                                   Spouse’s Death          Children
 San Juanita     December 1985       August 1995                 N/A                   2
 Garza


         The Decedent died single.

  4.     Decedent’s parents were:

 Decedent’s Parents         Parent’s Name/Address               Parent’s Date of Death
 MOTHER                     Delia A. Lopez                      January 27, 2012
                            Rio Grande City, Texas
                            78582
 FATHER                     Exiquio Lopez                       February 20, 2002
                            Port Lavaca, Texas 77979

  5.     Decedent had      2     children, including    0      adopted children:

  Name of Child (Relationship)          Name of Child’s             Date of Birth      Date of
               /                         Other Parent                                  Death
       Current Address
 1. Abel David Lopez               San Juanita Garza                     1991         N/A

 Mission, Texas 78573
 2. Elisabel Lopez                 San Juanita Garza                     1989         N/A

 Mission, Texas 78574

  6.     Include if Decedent was not survived by descendants or by either, father and mother

         Decedent had the following siblings:      N/A .

  7.     The following persons have knowledge regarding the Decedent, the identity of

         Decedent's children, parents, or siblings, if any:

         Name: ELISABEL LOPEZ

         Address:                              , Mission, Texas 78574


                                           2
Case 7:20-cv-00011 Document 46-2 Filed on 05/29/20 in TXSD Page 3 of 3
